Exhibit 10.1

 

VIVEVE MEDICAL, INC.

 

April ___, 2020       

 

Holder of Common Stock Purchase Warrant

 

Re:     Inducement Offer to Exercise Common Stock Purchase Warrants

 

Dear Holder:

 

Viveve Medical, Inc. (the “Company”) is pleased to offer to you the opportunity
to exercise all of the Series A Common Stock Purchase Warrants and/or the Series
B Common Stock Purchase Warrants of the Company set forth on the signature page
hereto (collectively, the “Existing Warrants”) currently held by you (the
“Holder”). The Existing Warrants and the shares underlying the Existing Warrants
(“Existing Warrant Shares”) have been registered pursuant to registration
statement Form S-1 (File No. 333-233639) (the “Registration Statement”) and were
issued pursuant to that certain Underwriting Agreement, dated as of November 22,
2019 (the “Underwriting Agreement”). The Registration Statement is currently
effective and, upon exercise of the Existing Warrants pursuant to this letter
agreement, will be effective for the issuance or sale, as the case may be, of
the Existing Warrant Shares. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Underwriting Agreement.

 

In consideration for exercising some or all of the Existing Warrants held by you
and set forth on the signature page hereto (the “Warrant Exercise”), the Company
hereby offers to issue you or your designees a new Series A-2/B-2 Common Stock
Purchase Warrant to purchase up to a number of shares of Common Stock equal to
100% of the number of Warrant Shares issued pursuant to each Warrant Exercise,
which New Warrant (as defined below) shall be substantially in the form of the
Existing Warrants. The new Series A-2 Common Stock Purchase Warrants will be
initially exercisable on the date of issuance, have a term of exercise of five
(5) year thereafter, and an exercise price equal to $0.6371 (the “New Series A
Warrants”). The new Series B-2 Common Stock Warrants will be initially
exercisable on the date of issuance, have a term of exercise of 5 years
thereafter, and an exercise price equal to $0.6371 (the “New Series B Warrants”
and, collectively with the New Series A Warrants, the “New Warrants”). A Warrant
Exercise shall be effected through the delivery by the Holder to the Company of
a Notice of Exercise of the Existing Warrant.

 

The original New Warrant certificates will be delivered within two Business Days
following each Warrant Exercise pursuant to this letter agreement.
Notwithstanding anything herein to the contrary, in the event a Warrant Exercise
would otherwise cause the Holder to exceed the beneficial ownership limitations
(“Beneficial Ownership Limitation”) set forth in Section 2(e) of the Existing
Warrants, the Company shall only issue such number of Existing Warrant Shares to
the Holder that would not cause the Holder to exceed the maximum number of
Existing Warrant Shares permitted thereunder with the balance to be held in
abeyance until notice from the Holder that the balance (or portion thereof) may
be issued in compliance with such limitations, which abeyance shall be evidenced
through the Existing Warrants which shall be deemed prepaid thereafter, and
exercised pursuant to a Notice of Exercise in the Existing Warrant (provided no
additional exercise shall be payable). The parties hereby agree that the
Beneficial Ownership Limitation for purposes of the Existing Warrant is as set
forth on the Holder’s signature page hereto.

 

 

--------------------------------------------------------------------------------

 

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below and effect each
Warrant Exercise by delivering one or more Notice of Exercises from time to time
on or before 5:00 p.m. ET on April__, 2020 (the “Termination Date”).

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto.

 

From the date hereof until the 30th day following the date hereof, other than in
respect of an Exempt Issuance (as defined in the Underwriting Agreement),
neither the Company nor any subsidiary of the Company shall issue, enter into
any agreement to issue or announce the issuance or proposed issuance of any
shares of Common Stock or any securities of the Company or any subsidiaries
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock, other than the offer and issuance of New Warrants to Other Holders
(defined below).

 

On or before 9:00 a.m. ET on April ___, 2020, the Company shall issue a press
release disclosing all material terms of the transactions contemplated
hereunder. From and after the issuance of such press release, the Company
represents to you that it shall have publicly disclosed all material, non-public
information delivered to you by the Company, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated hereunder. In addition, effective upon the issuance of such press
release, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
agents, employees or Affiliates on the one hand, and you and your Affiliates on
the other hand, shall terminate. The Company represents, warrants and covenants
that, upon acceptance of this offer and delivery of a Notice of Exercise, the
shares underlying the Existing Warrants shall be issued free of any legends or
restrictions on resale by Holder and all of the Warrant Shares shall be
delivered electronically through the Depository Trust Company within 1 Business
Day of the date the Company receives the applicable Warrants Exercise Price,
subject to the Beneficial Ownership Limitation (or “deliver versus payment” if
coordinated through Ladenburg Thalmann & Co. Inc.). The terms of the Existing
Warrants, including but not limited to the obligations to deliver the Warrant
Shares, shall otherwise remain in effect (including but not limited to any
liquidated damages and compensation in the event of late delivery of the Warrant
Shares).

 

The Company covenants that it shall hold a special meeting of shareholders
(which may also be at the annual meeting of shareholders) at the earliest
practical date after the date hereof, and in any event on or before July 22,
2020, with the recommendation of the Company’s Board of Directors that such
proposal be approved, and the Company shall solicit proxies from its
shareholders in connection therewith in the same manner as all other management
proposals in such proxy statement and all management-appointed proxyholders
shall vote their proxies in favor of such proposal. If the Company does not
obtain Shareholder Approval (as defined in the New Warrants) at the first
meeting, the Company shall call a meeting every 90 days thereafter to seek
Shareholder Approval until the earlier of the date Shareholder Approval is
obtained or the New Warrants are no longer outstanding.

 

 

--------------------------------------------------------------------------------

 

 

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder or any other holders of Warrants to Purchase Common Stock of the
Company (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holder and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this letter agreement and the Company acknowledges that the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this letter
agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof until the 30th day following the date
hereof, that none of the terms offered to any Other Holder with respect to any
Other Warrant Exercise Agreement (or any amendment, modification or waiver
thereof), is or will be more favorable to such Other Holder than those of the
Holder and this letter agreement. If, and whenever on or after the date hereof
until the 30th day following the date hereof, the Company enters into an Other
Warrant Exercise Agreement, then (i) the Company shall provide notice thereof to
the Holder promptly following the occurrence thereof and (ii) the terms and
conditions of this letter agreement shall be, without any further action by the
Holder or the Company, automatically amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Other Warrant Exercise Agreement (including the issuance of additional Warrant
Shares), provided that upon written notice to the Company at any time the Holder
may elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this letter
agreement shall apply to the Holder as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Other Warrant Exercise Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

***************

 

 

--------------------------------------------------------------------------------

 

 

Within one business day from the Holder’s execution of this letter and delivery
of a Notice of Exercise, the Holder shall make available for “Delivery Versus
Payment” to the Company immediately available funds equal to the number of
Existing Warrants being exercised multiplied by $0.61 and the Company shall
deliver the Warrant Shares via “Delivery Versus Payment” to the Holder and shall
deliver the New Series A Warrants and/or the New Series B Warrants registered in
the name of the Holder.

 

 

Please do not hesitate to call me if you have any questions.

 

 

Sincerely yours,

 

VIVEVE MEDICAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Scott Durbin

Title:    Chief Executive Officer

 

 

 

 

 

 

 

Accepted and Agreed to:

 

Name of Holder: ________________________________________________________

 

Signature of Authorized Signatory of Holder: _________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Existing Series A Warrant Shares: ______________

 

Existing Series B Warrant Shares: ______________

 

Beneficial Ownership Limitation Existing Series A Warrant: [4.99%/9.99%]

 

Beneficial Ownership Limitation New Series A Warrant: [4.99%/9.99%]

 

Beneficial Ownership Limitation Existing Series B Warrant: [4.99%/9.99%]

 

Beneficial Ownership Limitation New Series B Warrant: [4.99%/9.99%]

 

 

DTC Instructions:

 

[NOTE THAT HOLDERS MUST DELIVER A NOTICE OF EXERCISE TO EXERCISE A WARRANT
EXERCISE]

 

 

--------------------------------------------------------------------------------

 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the undersigned:

 

(a)     Affirmation of Prior Representations, Warranties and Covenants. The
Company hereby represents and warrants to the undersigned that the Company’s
representations and warranties as set forth in Section 3 of the Underwriting
Agreement, dated as of November 22, 2019 (the “Underwriting Agreement”),
together with any updates in the Company’s SEC Reports subsequent to the
Underwriting Agreement, are true and correct as of the date hereof and have been
fully performed as of the date hereof. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Underwriting Agreement.

 

(b)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this letter agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

 

(c)     No Conflicts. The execution, delivery and performance of this letter
agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected; or (iii) subject to any required
approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except, in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect (as defined in the Underwriting Agreement).

 

 

--------------------------------------------------------------------------------

 

 

(d)     Issuance of the New Warrant. The issuance of the New Warrant is duly
authorized and, upon the execution of this letter agreement by the undersigned,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all liens imposed by the Company. The shares issuable upon exercise of the New
Warrant (the “New Warrant Shares”), when issued in accordance with the terms of
the New Warrant, will be validly issued, fully paid and nonassessable, free and
clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock a number of shares of Common Stock for issuance of
the New Warrant Shares in full.

 

(e)     Equal Consideration. Except as set forth in this letter agreement, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Underwriting Agreement or the Existing Warrants.

 

(f)     Legends and Transfer Restrictions.

 

(i)      The New Warrant and New Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of New Warrant or New Warrant Shares other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate
of a undersigned or in connection with a pledge as contemplated in Section
4.1(b), the Company may require the transferor thereof to provide to the Company
an opinion of counsel selected by the transferor and reasonably acceptable to
the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred New Warrant and New Warrant Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this letter agreement.

 

(ii)      The undersigned agrees to the imprinting, so long as is required by
this Section (i), of a legend on any of the New Warrant and New Warrant Shares
in the following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

 

--------------------------------------------------------------------------------

 

 

The Company acknowledges and agrees that a undersigned may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the New Warrant to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this letter
agreement and, if required under the terms of such arrangement, the undersigned
may transfer pledged or secured New Warrant to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate undersigned’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of New
Warrant may reasonably request in connection with a pledge or transfer of the
New Warrant or New Warrant Shares.

 

(iii)      Certificates evidencing the New Warrant Shares shall not contain any
legend (including the legend set forth in Section (f)(ii) hereof), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such New Warrant Shares pursuant
to Rule 144, (iii) if such New Warrant Shares are eligible for sale under Rule
144, or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to its transfer agent if required by the transfer agent to effect
the removal of the legend hereunder. If all or any portion of a New Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the New Warrant Shares, or if such New Warrant Shares may be sold
under Rule 144 and the Company is then in compliance with the current public
information required under Rule 144, or if the New Warrant Shares may be sold
under Rule 144 without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such New Warrant
Shares or if such legend is not otherwise required under applicable requirements
of the Securities Act (including judicial interpretations and pronouncements
issued by the staff of the Commission) then such New Warrant Shares shall be
issued free of all legends. The Company agrees that following such time as such
legend is no longer required under this Section (f), it will, no later than
three Trading Days following the delivery by a undersigned to the Company (or
its transfer agent) of a certificate representing New Warrant Shares, as the
case may be, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to the undersigned a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the transfer agent that enlarge the restrictions on transfer set
forth in this Section (f). Certificates for New Warrant Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the undersigned
by crediting the account of the undersigned’s prime broker with the Depository
Trust Company System as directed by the undersigned.

 

 

--------------------------------------------------------------------------------

 

 

(iv)      In addition to such undersigned’s other available remedies, the
Company shall pay to an undersigned, in cash, (i) as partial liquidated damages
and not as a penalty, for each $1,000 of New Warrant Shares (based on the VWAP
of the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to Section
4.1(c), $10 per Trading Day (increasing to $20 per Trading Day five (5) Trading
Days after such damages have begun to accrue) for each Trading Day after the
Legend Removal Date until such certificate is delivered without a legend and
(ii) if the Company fails to (a) issue and deliver (or cause to be delivered) to
a undersigned by the Legend Removal Date a certificate representing the
Securities so delivered to the Company by such undersigned that is free from all
restrictive and other legends and (b) if after the Legend Removal Date such
undersigned purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such undersigned of all or
any portion of the number of shares of Common Stock, or a sale of a number of
shares of Common Stock equal to all or any portion of the number of shares of
Common Stock that such undersigned anticipated receiving from the Company
without any restrictive legend, then, an amount equal to the excess of such
undersigned’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”) over the product of (A) such number of New Warrant Shares that
the Company was required to deliver to such undersigned by the Legend Removal
Date multiplied by (B) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by such
undersigned to the Company of the applicable New Warrant Shares (as the case may
be) and ending on the date of such delivery and payment under this clause (ii).

 

(g)     Public Information Failure. At any time during the period commencing
from the six (6) month anniversary of the date hereof and ending at such time
that all of the New Warrant Shares may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company (i) shall fail
for any reason to satisfy the current public information requirement under Rule
144(c) or (ii) has ever been an issuer described in Rule 144(i)(1)(i) or becomes
an issuer in the future, and the Company shall fail to satisfy any condition set
forth in Rule 144(i)(2) (a “Public Information Failure”) then, in addition to
the undersigned’s other available remedies, the Company shall pay to the
undersigned, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the New Warrant
Shares, an amount in cash equal to two percent (2.0%) of the aggregate Exercise
Price of the New Warrant of the undersigned’s Securities on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the undersigned to transfer the New
Warrant Shares pursuant to Rule 144. The payments to which the undersigned shall
be entitled pursuant to this Section (g) are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit the undersigned’s right
to pursue actual damages for the Public Information Failure, and the undersigned
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

 

--------------------------------------------------------------------------------

 

 

(h)     Listing of Common Stock. The Company shall apply to list or quote all of
the New Warrant Shares on the Trading Market and promptly secure the listing of
all of the New Warrant Shares on such Trading Market.

 

(i)     Registration Statement. As soon as practicable (and in any event within
30 calendar days of the date of this Agreement), the Company shall file a
registration statement on Form S-3 (or other appropriate form if the Company is
not then S-3 eligible) providing for the resale by the Holders of the New
Warrant Shares issued and issuable upon exercise of the New Warrants.  The
Company shall use commercially reasonable efforts to cause such registration to
become effective within 45 days following the date hereof and to keep such
registration statement effective at all times until no Holder owns any New
Warrants or New Warrant Shares issuable upon exercise thereof.

 

 

 

--------------------------------------------------------------------------------